Citation Nr: 1422330	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  09-32 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for residuals of a right knee injury.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a bilateral shoulder disorder

5.  Entitlement to service connection for a bilateral eye disorder.

6.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for a bilateral eye disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESSES AT HEARING ON APPEAL

Appellant and R.O.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from November 3, 1954 to February 9, 1955.

This appeal initially came to the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  An April 2006 rating decision denied the Veteran's claim for service connection for a bilateral eye disorder.  In a January 2007 written statement, he asserted that his eyes were damaged due to VA medical treatment.  The November 2009 rating decision reconsidered the Veteran's claim on a direct basis and pursuant to 38 U.S.C.A. § 1151.

In December 2012, the Veteran and another witness testified before the undersigned at a videoconference hearing.  A transcript of the hearing is of record.

In March 2013, the Board remanded the Veteran's case for further development.

In September 2013, the Board dismissed the Veteran's claim for service connection for an aneurysm and remanded his remanding claims to the AMC for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2013, the Board remanded the Veteran's case for VA treatment records.  

In September 2013, the Board remanded this case again.  The July 2013 supplemental statement of the case (SSOC) described the AMC's review of evidence that included "[r]ecords from VA Regional Office, Des Moines, Iowa, associated with [the Veteran's] claims file on May 8, 2013" that were "duplicative of the records already associated with" the Veteran's claims file.  The Board was unable to locate these records in the Veteran's paper or electronic files.  

In September 2013, the Board directed the AMC to identify all records received from the VA RO in Des Moines on May 8, 2013 (as discussed in the July 2013 SSOC) and insure that those records were contained in the claims file (paper or electronic).  The Board further directed that, if any records could not be located after reasonable efforts had been made, it should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the file.

On September 24, 2013, the AMC sent an electronic message to the Des Moines RO asking for additional information in the Veteran's temporary folder and got a response the same day that there was none.  The AMC did not specify what records were referred to in the July 2013 SSOC.  See Stegall v. West, 11 Vet. App. 268 (1998)  

In January 2014, a physician at the Myrtue Medical Center reported a finding that the Veteran was disabled as defined by state law.  VA has a duty to seek any underlying medical records created by the physician.  Massey v. Brown, 7 Vet. App. 204 (1994)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should identify all records received from the VA RO in Des Moines on May 8, 2013 (as discussed in the July 2013 SSOC) and insure that those records are contained in the claims file (paper or electronic).  If any records cannot be located after reasonable efforts have been made, or it cannot determine what records were considered in the July 2013 SSOC; it should note this fact.  It should inform the Veteran of any records that cannot be obtained, of the efforts made to obtain the records and of what further actions would be taken  

2.  Ask the Veteran to provide authorization to obtain records of treatment or evaluation for the conditions at issue from the Myrtue Medical Center.  

3.  Inform the Veteran of any records that cannot be obtained, of the efforts made to obtain the records and of what further actions would be taken  

4.  If any benefit on appeal remains denied, the AOJ should issue a SSOC.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARK D. HINDIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



